UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAWAHN STRACHN,

                            Plaintiff,
                                                                   19-CV-11086 (CM)
                     -against-
                                                                  TRANSFER ORDER
 CITY OF NEW YORK,

                           Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action under 42 U.S.C. § 1983, alleging that officers from the

Department of Homeless Services violated his rights at a shelter in Brooklyn, New York. Named

as Defendant is the City of New York. For the following reasons, this action is transferred to the

United States District Court for the Eastern District of New York.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Plaintiff names the City of New York as a defendant. Thus, venue is proper

in this District under 28 U.S.C. § 1391(b)(1) because the City of New York is located within the

Southern District of New York.

       Even though venue is proper here, the Court may transfer the action “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.
Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C. §

1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. First, because the City of

New York is located within the Eastern District of New York as well as this District, venue is




                                                   2
proper in that district under § 1391(b)(1). Second, as the underlying events occurred in Brooklyn,

which is in Kings County, venue is proper in the Eastern District under § 1391(b)(2). Third,

Plaintiff was arrested and prosecuted in Kings County, and the criminal proceedings and arrest

records are located in Kings County. Finally, Plaintiff resides in Queens County, which is in the

Eastern District as well, and he does not offer any reason why he filed the action here.

         Based on the totality of the circumstances, the Court concludes that it is in the interest of

justice to transfer this action to the United States District Court for the Eastern District of New

York. See 28 U.S.C. § 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. The Clerk of Court is further directed to assign this matter

to my docket, mail a copy of this order to Plaintiff, and note service on the docket. Whether

Plaintiff should be permitted to proceed further without prepayment of fees is a determination to

be made by the transferee court. A summons shall not issue from this Court. This order closes

this case.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       December 6, 2019
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                   3
